DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, 9 and 15 of U.S. Patent No. 8,859,959 B2 (hereinafter Ouyang) in view of Davis (US 6,781,121 B2). 
Regarding claim 21, claim 1 of Ouyang teaches a method of analyzing a sample comprising contacting a sample to a porous substrate (contacting agricultural sample to probe), applying a high voltage to the porous material to generate ions of an analyte and analyzing the expelled ions.
Ouyang does not teach preparing a mixture of the sample with an internal standard and generating ions of the internal standard that are expelled from the porous material.
Davis teaches mixing a sample with an internal standard so that both are ionized (col. 2 lines 37-47).

Regarding claim 22, claim 3 of Ouyang teaches keeping the porous material separate from a flow of solvent.
Regarding claim 23, claim 3 of Ouyang teaches applying a solvent to the porous material.
Regarding claim 24, claim 4 of Ouyang teaches that the solvent assists in transport of the sample through the porous substrate.
Regarding claim 25, claim 7 of Ouyang teaches that the solvent minimizes solvent and matrix effects.
Regarding claim 26, claim 15 of Ouyang teaches providing a mass analyzer to generate a mass spectrum of analytes in the sample.
Regarding claim 27, claim 9 of Ouyang teaches that the sample is a biological sample (plant tissue).
Claims 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, 9 and 16 of U.S. Patent No. 8,859,958 B2 (hereinafter Ouyang ‘958) in view of Davis. 
Regarding claim 21, claim 1 of Ouyang ‘958 teaches a method of analyzing a sample comprising contacting a sample to a porous substrate (contacting food and beverage sample to probe), applying a high voltage to the porous material to generate ions of an analyte and analyzing the expelled ions.

Davis teaches mixing a sample with an internal standard so that both are ionized (col. 2 lines 37-47).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sample of Ouyang ‘958 by mixing it with an internal standard, so that ions of the internal standard can be measured to calibrate the mass spectrum of the sample in a known manner.
Regarding claim 22, claim 3 of Ouyang ‘958 teaches keeping the porous material separate from a flow of solvent.
Regarding claim 23, claim 3 of Ouyang ‘958 teaches applying a solvent to the porous material.
Regarding claim 24, claim 4 of Ouyang ‘958 teaches that the solvent assists in transport of the sample through the porous substrate.
Regarding claim 25, claim 7 of Ouyang ‘958 teaches that the solvent minimizes solvent and matrix effects.
Regarding claim 26, claim 16 of Ouyang ‘958 teaches providing a mass analyzer to generate a mass spectrum of analytes in the sample.
Regarding claim 27, claim 9 of Ouyang ‘958 teaches that the sample is a biological sample (fruit).
Claims 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 13, 15, 18 and 21 of U.S. Patent No. 8,859,956 B2 (hereinafter Ouyang ‘956) in view of Davis.
Regarding claim 21, claim 12 of Ouyang ‘956 teaches a method of analyzing a sample comprising contacting a sample to a porous substrate, applying a high voltage to the porous material to generate ions of an analyte and analyzing the expelled ions.
Ouyang ‘956 does not teach preparing a mixture of the sample with an internal standard and generating ions of the internal standard that are expelled from the porous material.
Davis teaches mixing a sample with an internal standard so that both are ionized (col. 2 lines 37-47).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sample of Ouyang ‘956 by mixing it with an internal standard, so that ions of the internal standard can be measured to calibrate the mass spectrum of the sample in a known manner.
Regarding claim 22, claim 12 of Ouyang ‘956 teaches keeping the porous material separate from a flow of solvent.
Regarding claim 23, claim 13 of Ouyang ‘956 teaches applying a solvent to the porous material.
Regarding claim 24, claim 15 of Ouyang ‘956 teaches that the solvent assists in transport of the sample through the porous substrate.
Regarding claim 25, claim 18 of Ouyang ‘956 teaches that the solvent minimizes solvent and matrix effects.
Regarding claim 26, claim 21 of Ouyang ‘956 teaches providing a mass analyzer to generate a mass spectrum of analytes in the sample.
Claims 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 12, 15, 16 and 18-20 of U.S. Patent No. 8,895,918 B2 (hereinafter Ouyang ‘918) in view of Davis.
Regarding claim 21, claims 11 and 20 of Ouyang ‘918 teaches a method of analyzing a sample comprising contacting a sample to a porous substrate, applying a high voltage to the porous material to generate ions of an analyte and analyzing the expelled ions.
Ouyang ‘918 does not teach preparing a mixture of the sample with an internal standard and generating ions of the internal standard that are expelled from the porous material.
Davis teaches mixing a sample with an internal standard so that both are ionized (col. 2 lines 37-47).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sample of Ouyang ‘918 by mixing it with an internal standard, so that ions of the internal standard can be measured to calibrate the mass spectrum of the sample in a known manner.
Regarding claim 22, claim 12 of Ouyang ‘918 teaches keeping the porous material separate from a flow of solvent.
Regarding claim 23, claim 15 of Ouyang ‘918 teaches applying a solvent to the porous material.
Regarding claim 24, claim 16 of Ouyang ‘918 teaches that the solvent assists in transport of the sample through the porous substrate.
Regarding claim 25, claim 18 of Ouyang ‘918 teaches that the solvent minimizes solvent and matrix effects.
Regarding claim 26, claim 19 of Ouyang ‘918 teaches providing a mass analyzer to generate a mass spectrum of analytes in the sample.
Regarding claim 27, claim 20 of Ouyang ‘918 teaches that the sample is a biological sample (blood).
Regarding claim 28, claim 20 of Ouyang ‘918 teaches that the sample is blood.
Claims 21-23 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 6 of U.S. Patent No. 8,704,167 B2 (hereinafter Cooks) in view of Davis. 
Regarding claim 21, claim 1 of Cooks teaches a method of analyzing a sample comprising contacting a sample to a porous substrate, applying a high voltage to the porous material to generate ions of an analyte and analyzing the expelled ions.
Cooks does not teach preparing a mixture of the sample with an internal standard and generating ions of the internal standard that are expelled from the porous material.
Davis teaches mixing a sample with an internal standard so that both are ionized (col. 2 lines 37-47).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sample of Cooks by mixing it with an internal standard, so that 
Regarding claim 22, claim 1 of Cooks teaches keeping the porous material separate from a flow of solvent.
Regarding claim 23, claim 2 of Cooks teaches applying a solvent to the porous material.
Regarding claim 26, claim 6 of Ouyang teaches providing a mass analyzer to generate a mass spectrum of analytes in the sample.
Claims 21-24 and 26-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 9, 14-16 and 19 of U.S. Patent No. 9,500,630  B2 (hereinafter Cooks ‘630) in view of Davis. 
Regarding claim 21, claim 8 of Cooks ‘630 teaches a method of analyzing a sample comprising contacting a sample to a porous substrate, applying a high voltage to the porous material to generate ions of an analyte and analyzing the expelled ions.
Cooks ‘630 does not teach preparing a mixture of the sample with an internal standard and generating ions of the internal standard that are expelled from the porous material.
Davis teaches mixing a sample with an internal standard so that both are ionized (col. 2 lines 37-47).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sample of Cooks by mixing it with an internal standard, so that ions of the internal standard can be measured to calibrate the mass spectrum of the sample in a known manner.
Regarding claim 22, claim 9 of Cooks ‘630 teaches keeping the porous material separate from a flow of solvent.
Regarding claim 23, claim 9 of Cooks ‘630 teaches applying a solvent to the porous material.
Regarding claim 24, claim 14 of Cooks ‘630 teaches that the solvent assists in transport of the sample through the porous substrate.
Regarding claim 26, claim 19 of Cooks ‘630 teaches providing a mass analyzer to generate a mass spectrum of analytes in the sample.
Regarding claim 27, claim 12 of Cooks ‘630 teaches that the sample is a biological sample.
Regarding claim 28, claim 13 of Cooks ‘630 teaches that the sample is blood.
Claims 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-11, 13 and 16-18 of U.S. Patent No. 9,797,872 B2 (hereinafter Cooks ‘872) in view of Davis. 
Regarding claim 21, claim 8 of Cooks ‘872 teaches a method of analyzing a sample comprising contacting a sample to a porous substrate, applying a high voltage to the porous material to generate ions of an analyte and analyzing the expelled ions.
Cooks ‘872 does not teach preparing a mixture of the sample with an internal standard and generating ions of the internal standard that are expelled from the porous material.
Davis teaches mixing a sample with an internal standard so that both are ionized (col. 2 lines 37-47).

Regarding claim 22, claim 9 of Cooks ‘872 teaches keeping the porous material separate from a flow of solvent.
Regarding claim 23, claim 10 of Cooks ‘872 teaches applying a solvent to the porous material.
Regarding claim 24, claim 11 of Cooks ‘872 teaches that the solvent assists in transport of the sample through the porous substrate.
Regarding claim 25, claim 13 of Cooks ‘872 teaches that the solvent minimizes salt and matrix effects.
Regarding claim 26, claim 16 of Cooks ‘872 teaches providing a mass analyzer to generate a mass spectrum of analytes in the sample.
Regarding claim 27, claim 17 of Cooks ‘872 teaches that the sample is a biological sample.
Regarding claim 28, claim 18 of Cooks ‘872 teaches that the sample is blood.
Claims 21, 23, 26 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,571,453 B2 (hereinafter Cooks ‘453) in view of Davis.
Regarding claim 21, claims 1 and 10 of Cooks ‘453 teach a method of analyzing a sample comprising contacting a sample to a porous substrate (introducing crude oil 
Cooks ‘453 does not teach preparing a mixture of the sample with an internal standard and generating ions of the internal standard that are expelled from the porous material.
Davis teaches mixing a sample with an internal standard so that both are ionized (col. 2 lines 37-47).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sample of Cooks ‘453 by mixing it with an internal standard, so that ions of the internal standard can be measured to calibrate the mass spectrum of the sample in a known manner.
Regarding claim 23, claim 1 of Cooks ‘453 teaches applying a solvent to the porous material.
Regarding claim 26, claim 1 of Cooks ‘453 teaches providing a mass analyzer to generate a mass spectrum of analytes in the sample.
Regarding claim 29, claim 10 of Cooks ‘453 teaches quantifying a target analyte in the sample (quantifying a corrosion inhibitor).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 26 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fenn (US 6,297,499 B1) in view of Davis.
Regarding claim 21, Fenn teaches a method of analyzing a sample, comprising:
Contacting the sample to a porous substrate (bathing the wick 14 in sample, col. 9 lines 61-63);
Applying a high voltage to the porous substrate (applying high voltage between wick and capillary tube, col. 10 lines 7-8) to generate ions of an analyte; and
Analyzing the expelled ions (in mass spectrometer, col. 9 lines 12-15).
Fenn does not teach preparing a mixture of the sample with an internal standard and generating ions of the internal standard that are expelled from the porous material.
Davis teaches mixing a sample with an internal standard so that both are ionized (col. 2 lines 37-47).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sample of Fenn by mixing it with an internal standard, so that ions of the internal standard can be measured to calibrate the mass spectrum of the sample in a known manner.
Regarding claim 26, Fenn teaches that the analyzer comprises providing a mass analyzer (mass spectrometer col. 9 lines 12-15) to generate a mass spectrum of analytes in the sample.
	Regarding claim 29, Fenn teaches quantifying a target analyte in the sample (measuring abundance of cytochrome-C, fig. 2C, col. 9 lines 24-27).
Claims 27 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fenn in view of Davis and in further view of Geromanos (US 20050092910 A1).
Regarding claim 27, Fenn and Davis teach all the limitations of claim 21 as described above.  Fenn and Davis do not teach that the sample is a biological sample.
Geromanos teaches an LC-MS system which measures a biological sample (rat urine, [0535]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the system of Fenn as modified by Davis to analyze the biological sample of Geromanos, as these are common types of samples analyzed in the LC-MS art to perform studies such as the drug metabolism study described by Geromanos.
	Regarding claim 28, Geromanos teaches that the biological sample is urine.
Claims 21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaskell (Gaskell, Simon J., “Electrospray:Principles and Practice”, Journal of Mass Spectometry, Vol. 32 677-688 (1997)) in view of Fenn and in further view of Davis.
	Regarding claim 21, Gaskell teaches a method for analyzing a sample (using MS analyzer, fig. 1), comprising:
	Contacting a sample to at least one material (sample solution enters electrospray capillary);
	Applying a high voltage (through electrospray, p. 680 col. 2 paragraph 1 line 4) to the material to generate ions of an analyte in the sample that are expelled from the material;

	Gaskell does not teach that the material is porous material.
	Fenn teaches a mass spectrometry probe comprising porous material (wick comprised of filter paper, column 7 lines 56-57).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Gaskell by replacing the sample-containing glass capillary of Gaskell with the porous material probe of Fenn, in order to allow an automatic start to the flow due to the wicking effect as taught by Fenn (column 13 lines 24-29) and eliminate the need for the flow of backing gas.  One of ordinary skill in the art would understand that this would necessitate applying the sample solution to the wick of Fenn and extracting the sample without a separate solvent flow as taught by Gaskell to achieve greater efficiency of sample extraction as taught by Gaskell (p. 680 col. 1 paragraph 1 lines 8-12).
 Gaskell and Fenn do not teach preparing a mixture of the sample with an internal standard and generating ions of the internal standard that are expelled from the porous material.
Davis teaches mixing a sample with an internal standard so that both are ionized (col. 2 lines 37-47).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sample of Fenn by mixing it with an internal standard, so that ions of the internal standard can be measured to calibrate the mass spectrum of the sample in a known manner.
Regarding claim 22, Gaskell teaches that the capillary (porous material in the combination with Fenn, above) is kept discrete from a flow of solvent (no solvent flow, p. 680 col. 2 paragraph 1 line 3).
	Regarding claim 23, Gaskell teaches that a solvent is applied to the probe (solution, p. 680 col. 2 paragraph 1 line 3, implies existence of a solvent).
	Regarding claim 24, Fenn teaches that a solvent assists transport of a sample through the porous material (sample is carried along with solvent, col. 15 lines 30-31).
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaskell in view of Fenn and Davis and in further view of Grant (US 20090090856 A1).
Regarding claim 25, Gaskell, Fenn and Davis teach all the limitations of claim 23 as described above.  Gaskell, Fenn and Davis do not teach that the solvent minimizes salt and matrix effects. 
Grant teaches a mass spectroscopy system in which a solvent applied to an analyte is chosen to minimize salt and matrix effects (determine solvent that extracts least amount of interfering substances, paragraph 116).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Gaskell, Fenn and Davis by choosing a solvent that minimizes matrix effects as taught by Grant, in order to optimize the mass spectrometry signal by eliminating background peaks and other effects from interfering substances in a known manner.
Allowable Subject Matter
Claims 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or make obvious a system which prepares a sample for electrospray from a porous sample by introducing the sample to a capillary on which walls of the capillary comprise the internal standard.
In the prior art, Gjerde (US 20040126890 A1) teaches preparing a sample by injecting it into a capillary having reagent for adsorbing the sample on the walls, but does not teach that the reagent includes an internal standard.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID E SMITH/Examiner, Art Unit 2881